Citation Nr: 1712333	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with osteoarthritis of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in May 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pertinent evidence was received subsequent to a July 2015 supplemental statement of the case (SSOC) without waiver of AOJ consideration.  That evidence includes VA treatment records pertinent to the issues on appeal that were added to the record in March 2016, April 2016, August 2016, and February 2017, as well as VA examination reports dated in July 2016 and April 2017.  Accordingly, this case is REMANDED for the following action:

The AOJ must address the issues on appeal-as are listed on the title page of this Remand-with consideration of all pertinent evidence added to the record since the July 2015 readjudication.  If the benefits sought are not granted to the Veteran's satisfaction, he should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

